DETAILED ACTION
	In Reply filed on 08/05/2021 Claims 1, 3- 4, and 6- 16 are pending. Claims 9- 15 are withdrawn based on restriction requirement. Claims 1 and 10 are currently amended. Claims 2 and 5 are canceled. Claims 1, 3- 4, 6- 8, and 16 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Claims contain limitations which are directed to intended uses or capabilities of the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) for further details.
	Limitations which are directed to uses or capabilities (e.g., apparatus being exposed to heat or thermal radiation to cure the lens forming material) of the claimed apparatus are given patentable weight to the extent that effects the structure of the claimed apparatus. 

The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3- 4, and 6- 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0140117 A1 (“Russell”) in view of US 2015/0147425 A1 (“Biel”).
	Regarding claim 1, Russell teaches an apparatus for manufacturing a contact lens (Figs. 6- 7 and Abstract), the apparatus comprising:
	A tray (214), the tray (214) having a fixation opening (258) capable of thermally curing a lens-forming material contained in a lens mold to form a contact lens (Figs. 2, 6- 7 and [0030, 0032] teach a body 214 having passages 258 containing FC and BC molds 240, 250 capable, wherein the apparatus is capable of thermally curing a lens forming material therein), 
	A mold support (264), wherein the mold support (264) has a fastener fixed to the tray at the fixation opening (258) and fixing the mold support (264) to the tray (214) (Figs. 6- 8 and [0033- 0034] teach a load element 264 which has a flanged portion functioning as a fastener between the load element 264 and passage 258),
	Wherein the mold support (264) further has a positioning guide (retention edge 268 and tapered surface of load element 264) configured to guide a lens mold (240, 250) onto the mold support (264) and into a predetermined position relative to the tray (214) (Figs. 6- 7 and [0033- 0034] teach a retention edge 268 and tapered surface of load element 264 which function to position the BC mold 250 relative to the body 214) and
	Wherein the mold support (264) further has a support surface (268) (Figs. 6- 7 and [0034]), wherein the fastener is a latch removably fixing the mold support (264) to the tray (214) at the fixation opening (258) (Figs. 6- 7 and [0033- 0034] teach load element 264 which has a flanged portion functioning as a latch between the load element 264 and passage 258) and
	A lens mold (240, 250) arranged on the mold support (264), the lens mold (240, 250) having a bearing surface resting (lower surface of BC mold 250) on the support surface (268) of the mold support (264) (Figs. 6- 7 and [0034]),
	Wherein the lens mold (240, 250) comprising both a mold base part (250) and a mold top part (240) (Figs. 4- 5, 7 and [0029, 0030] teach FC and BC molds 240, 250 forming a cavity containing contact lens material 256),
	Wherein the lens mold (240, 250) is arranged spaced apart from the tray (214) by a clearance distance (Fig. 7 displays there being a distance between the BC mold 250 and body 214).

	Biel teaches a tray made of metal ([0027] teaches a frame being made of metal or suitable plastics) and a mold support made of plastic ([0021] teaches an adapter being made of plastic).
	The Examiner notes that Russell in view of Biel teach and/or suggest a fastener having a resilient latch (Figs. 6- 7 and [0033- 0034] of Russell teach load element 264 which has a flanged portion functioning as a latch; [0028, 0021] of Biel teaches an adapter being made of plastic and the latches being resilient which implies that the plastic forming the latches is resilient).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the composition of the tray and support with metal and plastic, respectively, as taught by Biel because this is a substitution of equivalent elements yielding predictable results. Both references teach the tray functioning to hold a plurality of lens molds (Russell – Figs. 2- 3 and [0028]; Biel – [0011] and Figs. 1, 4- 5, 10). Both references teach the mold support functioning to connect the tray to the molds and space apart the tray from the molds (Russell – [0033- 0034] and Figs. 6- 7; Biel – [0014] and Figs. 1, 4- 5, 10).
	
	Regarding claim 3, Russell teaches the mold support (264) is a ring comprising an annular ring body (264) (Fig. 6- 7 and [0035] teach there being an internal diameter of the load elements 264 which implies that the load element 264 is annular) and the latch (Figs. 6- 7 flanged portion of 264), the latch (flanged portion of 264) extending from the mold support body (264) into the fixation opening (258) of the tray (214) and fixedly engaging the tray (214) (Figs. 6- 7 and [0033- 0034] teach the load element 264 being spring loaded to clamp the load element to the tray 214).

Regarding claim 4, Russell teaches the annular ring body (264) has a height H (Figs. 6- 7 and [0035]), wherein the lens mold (250) has a base surface (252) facing the tray (214) (Fig. 7 mold flanges 252 of BC mold 250), and wherein the bearing surface of the lens mold (250) is arranged at a predetermined distance above the base surface (Fig. 7 and [0034] teach surface of BC mold 250 in contact with retention edge 268 being above the mold flanges 252), with the height H of the annular ring body (264) being greater than the predetermined distance D by the clearance distance (Fig. 7 displays the height of the load element 264 being greater distance between the BC mold 250 flange 252 and the body 214).
	Russell does not explicitly teach the mold support body resting on an upper surface of the tray.
	Biel teaches the mold support body (110, 210) resting on an upper surface of the tray (10, 20) (Abstract and Figs. 1, 4- 5, 10 teach the adapter piece 110, 210 coincident with the plane in which the frame 10, 20 extends).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the configuration of Russell with the mold support body resting on an upper surface of the tray as taught by Biel because this is a substitution of equivalent elements yielding predictable results. Both references teach the mold support functioning to connect the tray to the molds and space apart the tray from the molds (Russell – [0033- 0034] and Figs. 6- 7; Biel – [0014] and Figs. 1, 4- 5, 10).

	Regarding claim 6, Russell teaches the positioning guide (tapered portion of load element 264) comprises a conical surface arranged at an outer peripheral portion of the annular ring body (Fig. 7 and [0033- 0035]), the conical surface tapering inwardly with increasing distance from the tray (214) (Fig. 7 displays the tapered portion of the load element 264 tapering inwardly in a vertical direction from the body 214), and wherein the lens mold (250) further comprises a centering flange (flanges 252 which extend radially from surface 254) for engaging the conical surface of the annular ring body (264) in order to align the annular abutment surface (surface of BC mold 2550 in contact with retention edge 268) of the lens mold (250) with the annular top surface (268) of the annular ring body (264) during arrangement of the lens mold (250) on the ring (264) (Fig. 7 displays the mold flanges 252 engaging and aligning the tapered portion of the load element 264).

	Regarding claim 7, Russell teaches the upper end of the conical surface (tapered portion of load element 264) merges with the annular top surface (268) at an outer edge thereof having the top surface outer diameter DO (Fig. 7), wherein the lower end of the conical surface has a lower end conical surface diameter DR larger than the top surface outer diameter DO (Fig. 7 displays tapered portion of load element 268 having a bottom edge with a greater diameter than the top edge), and wherein the centering flange (252) of the lens mold (250) has a flange inner diameter FI larger than the lower end conical surface diameter DR (See annotated Fig. 7 below).

    PNG
    media_image1.png
    529
    529
    media_image1.png
    Greyscale

	Regarding claim 8, Russell teaches the fixation opening (258) of the tray (214) is a disk shaped mounting hole (Figs. 2- 3, 6- 7 and [0012]), and wherein the annular ring body (264) defines latch (Figs. 6- 7 flanged portion of load element 264), a central hole (258) surrounded by the annular ring body (264) (Figs. 6- 7 display a portion of the passage 258 being surrounded by load element 264), the central hole (258) of the annular ring body (264) being aligned with the disk shaped mounting hole (258) of the tray (214) (Figs. 6- 7 teach the portion of the passage 258 being surrounded by load element 264 being aligned with the entire passage 258).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0140117 A1 (“Russell”) and US 2015/0147425 A1 (“Biel”), as applied to claim 1, further in view of US 2017/0348927 A1 (“Gibson”).
	Regarding claim 16, Russell teaches mold supports (264) fixed to a respective tray (214) and lens molds (250) arranged on the mold supports (264) (Figs. 6- 7 and [0033- 0035]).
	Russell does not explicitly teach a stack of trays, the trays being arranged one above the other in the stack and being separated by spacers.
	Gibson teaches a stack of trays (10) with mold supports (110) fixed to the trays (20) (Figs. 1, 4, Abstract, and [0056]), the trays (20) being arranged one above the other in the stack and being separated by spacers ([0042] teaches the outermost portion of each tray including a spacer element).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Russell in view of Biel to incorporate the stacked trays as taught by Gibson motivated by improving efficiency of lens manufacturing (Gibson – [0005]).

Response to Arguments
on 08/05/2021 have been fully considered but they are not persuasive.
Applicant submits that both Russell and Biel are directed to contact lens manufacturing using UV curing process. Applicant argues that a person skilled in the art would know that the tray for UV curing process and thermal curing in the contact lens manufacturing are very different.
The Examiner respectfully disagrees. While there may be structural differences between a UV curing lens tray and a thermal curing lens tray, Applicant has not pointed to any particular structural differences between the trays of Russell and Biel when compared to the claimed invention. Therefore, the argument is not persuasive.

The Applicant argues that the combination of Russell and Biel does not teach or suggest “a lens mold arranged on the mold support, the lens mold having a bearing surface resting on the support surface of the mold support, wherein the lens mold comprising both a mold base part and a mold top part and containing a lens forming material enclosed in a mold cavity formed by the mold base part and the mold top part, wherein the lens mold is arranged spaced apart from the tray by a clearance distance” as recited in claim 1 of the present application. The Applicant submits that the Examiner was incorrect to interpret the BC base 214 which forms the BC fixture cavities 230 and 234 of Russell as a tray.
The Examiner respectfully disagrees. Firstly, Applicant’s arguments do not make it clear why interpreting the BC base 214 as the claimed tray is incorrect. Secondly, it is proper to interpret the BC base 214 of Russell as reading on the claimed tray because Figs. 2, 6- 7 and [0030, 0032] of Russell, when taken together, teach a BC body 214 analogous to the claimed tray.


The Examiner respectfully disagrees. Russell teaches a support (load element 264) has a fastener (the flanged portion of load elements 264) fixed to the tray (BC base 214) at the fixation opening (passage 258) and fixing the mold support (load element 264) to the tray (BC base 214) (Fig. 6- 7 and [0033- 0034] teach load element 264 which has a flanged portion functioning as a latch between the load element 264 and passage 258). The Examiner notes that “fixed” does not mean that the support having a fastener integral with the tray. “Fixed” under a plain meaning interpretation consistent with the specification and drawings requires the fastener being securely fastened to the tray. Therefore, Russell teaches the mold support has a fastener fixed to the tray at the fixation opening and fixing the mold support to the tray.

The Applicant argues that the Russell and Biel do not teach or suggest wherein the fastener is a resilient latch removably fixing the mold support to the tray at the fixation opening. Applicant submits that the flanged portion BC load elements 264 does not meet the requirement of a fastener which is a resilient latch removably fixing the mold support to the tray as recited in claim 1 because the flanged portion of load element 264 is not a fastener fixed to the tray as argued above, let alone a resilient latch and is not removably fixing the mold support. 
The Examiner respectfully disagrees. The flanged portion BC load elements 264 taught by Russell does meet the requirement of a fastener which is a resilient latch removably fixing the mold support the tray as recited in amended claim 1. Firstly, the term “resilient” does not distinguish from the prior art because Biel teaches the support being formed of the same material as the claimed support ([0028, 0021] of Biel teaches an adapter being made of plastic .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744